Citation Nr: 1017228	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  98-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to September 15, 
2004, to include a determination as to whether entitlement to 
service connection for alcoholism as secondary to service-
connected PTSD is warranted.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to June 
1963.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998, by 
which the RO granted entitlement to service connection for 
PTSD and assigned an initial rating of 30 percent from the 
effective date of service connection, November 16, 1992. 

The Veteran provided testimony at an August 2000 RO hearing, 
and at a November 2000 Board hearing before the undersigned 
Veterans Law Judge.  Transcripts of the hearings are 
associated with the claims file.

This case was the subject of a Board decision dated in March 
2001 that denied an initial rating in excess of 30 percent 
for PTSD.  The Board's March 2001 decision was vacated in 
October 2001 by an Order of the Court of Appeals for Veterans 
Claims (Court) that granted an Unopposed Motion for Remand 
and for Stay of Proceedings made as a result of a change in 
the law governing the matter on appeal.  

The Board issued a subsequent decision in July 2002, which 
was vacated by Order of the Court in July 2003 that granted a 
Joint Motion for Remand of the parties.  Pursuant to the 
Court's Order, in February 2004 the Board directed additional 
development and adjudication by the RO.  In October 2004, the 
RO granted a rating of 100 percent for PTSD for the period 
from September 15, 2004, forward, resolving that aspect of 
the Veteran's appeal, but not resolving the appeal for a 
higher initial rating for the period prior to September 15, 
2004.  The case was subsequently returned to the Board.

In February 2007, the Board issued a decision which, among 
other actions, denied an initial rating in excess of 30 
percent for PTSD for the period from November 16, 1992, 
through September 14, 2004, and found that service connection 
for alcoholism as secondary to PTSD was not warranted.  In 
January 2009, the Court issued a Memorandum Decision in this 
matter, by which the Court reversed the Board's decision to 
the extent it found that service connection was not warranted 
for alcoholism as secondary to service-connected PTSD.  
Additionally, the Court vacated and remanded that part the 
Board's February 2007 decision that denied an initial rating 
in excess of 30 percent for PTSD for the period prior to 
September 15, 2004.  The below action is accomplished 
pursuant to the Court's January 2009 Memorandum Decision.

The issues of entitlement to service connection for 
pancreatitis and cirrhosis as secondary to now-service-
connected alcoholism have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The competent medical evidence is at least in equipoise 
as to whether the Veteran's alcoholism is a result of his 
service-connected PTSD.

2.  For the period from November 16, 1992, to February 27, 
1993, the Veteran was demonstrably unable to obtain or retain 
employment due to a combination of alcoholism and PTSD; the 
preponderance of the competent medical evidence shows that 
his condition had demonstrably improved as of November 13, 
1993.

3.  For the period from November 13, 1993, to September 14, 
2004, the Veteran's ability to establish or maintain 
effective or favorable relationships with people was 
considerably but not severely impaired, and he experienced 
considerable but not severe industrial impairment by reason 
of his service-connected psychiatric disability.  

4.  For the period from November 7, 1997, to September 14, 
2004, the evidence weighed as a whole is most consistent with 
the revised criteria for a 50 percent rating of disturbances 
in motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships, rather 
than the criteria for a 70 percent rating of difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting) and the inability to establish and maintain 
effective relationships. 

5.  For the period from November 7, 1997, to September 14, 
2004, the medical evidence indicates most aspects of the 
revised criteria for a 70 percent rating were not present, 
including no suicidal ideation; no obsessional rituals which 
interfere with routine activities; no defects in speech to an 
extent that it is intermittently illogical, obscure, or 
irrelevant; no near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; no impaired impulse control to a degree that 
results in unprovoked periods of violence; no spatial 
disorientation; and no impairment of grooming or hygiene.  


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for 
alcoholism are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

2.  The criteria for a 100 percent schedular rating for 
service-connected PTSD, to include manifestations of 
alcoholism, are met for the period from November 16, 1992, to 
November 12, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

3.  The criteria for a staged initial rating of 50 percent, 
and no more, for PTSD with alcoholism, for the period from 
November 13, 1993, to September 14, 2004, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 73 Fed. Reg. 23353, as it amends 38 C.F.R. § 
3.159(b)(1), effective May 30, 2008.   

VA additionally has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

Concerning the matter of entitlement to a rating in excess of 
30 percent for PTSD prior to September 15, 2004, the notice 
provided in an April 2004 letter to the Veteran fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal.  The claim 
was readjudicated in April 2006.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because the Veteran and his attorney have demonstrated actual 
knowledge by the evidence and argument submitted that the 
effective date for an increase in disability is generally the 
date that the increase is disability is shown by the 
evidence.  In this regard, the Board notes that the Veteran 
has a law school education and was a practicing attorney, and 
is represented by an attorney who is deemed to understand the 
laws and regulations pertaining to VA benefits.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  There is no allegation or 
indication of prejudice that may have arisen due to any 
perceived inadequacy of notice in this case, and none was 
found or alleged during the most recent appeal to the Court. 

The Board notes that this is ultimately an appeal that has 
arisen from a notice of disagreement with an initial rating 
assigned in an April 1998 rating decision by which service 
connection for PTSD was granted.  A new paragraph (b)(3) was 
added to 38 C.F.R. § 3.159, effective May 30, 2008, which 
states that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement."  However, the 
VCAA had not been enacted as of the date of the award of 
service connection in this case, and as a result, the Veteran 
was not afforded notice compliant with the VCAA with respect 
to his claim for service connection.  Because the claim for 
service connection was granted prior to enactment of the 
VCAA, the Board has discussed efforts of VA to achieve VCAA 
compliant notice with respect to the Veteran's claim for a 
higher initial rating, and whether any arguable deficiency 
has resulted in prejudicial error, as discussed above.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations and private medical treatment 
records which provide pertinent medical evidence sufficient 
to evaluate the severity of the service-connected disability 
at issue.  There are of record numerous private and VA 
examination and treatment reports relevant to the Veteran's 
claim.  The relative weight and probative value of the 
opinions will be discussed below; as will be discussed there 
is sufficient evidence that is based on a review of the 
relevant clinical data and history and examination of the 
Veteran, with sufficient application of medical expertise and 
support of the conclusions provided, to render the findings 
and opinions collectively adequate to rate the Veteran's 
disability from November 16, 1992, to September 14, 2004.  

To the extent the information was deemed not adequate or 
incomplete, VA attempted to enhance the record following the 
Board's February 2004 remand, at which time the Veteran 
informed VA that he was to be afforded a private psychiatric 
examination at the CIMA Hospital in May 2004.  The RO in 
Houston, Texas, in June and August 2004, sought to obtain 
these records from the named private medical facility.  No 
response was received.  The RO informed the Veteran by letter 
of August 2004 that it had attempted to obtain medical 
records from CIMA hospital, but that it was ultimately his 
responsibility for obtaining these private medical records.  
The records have not been associated with the record.  The 
Veteran's cooperation in seeking these records was not 
adequate; the Board notes that the duty to assist is not 
boundless and it is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  

It is also noted that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits since 
approximately 1993; however, there is no indication that 
these records need to be obtained prior to adjudicating this 
claim.  The Veteran had indicated that he was considered 
disabled due to a back disability rather than PTSD, the 
disability at issue in this case.  Consistent with this 
assertion is the opinion from a physician dated in December 
2004 that the Veteran had been found disabled by SSA 100 
percent due to back problems.  Further, there are several 
medical opinions from the 1992 time frame, apparently 
prepared in whole or in part for purposes of applying for SSA 
benefits, which indicate that the Veteran was completely 
disabled due to back disability and that this was his most 
significant health problem at that time.  The Veteran has not 
identified or contended the SSA records to be relevant to the 
claim for a higher initial rating for PTSD.  Further, the 
records would be dated at or prior to the date of claim; and 
psychiatric treatment records from this time period have been 
obtained that show a complete picture of the Veteran's 
disability, and in light of this decision the Veteran will be 
rated 100 percent disabled due to PTSD with alcoholism for 
this time frame.  There is no showing or contention that 
there would be additional relevant evidence regarding the 
Veteran's PTSD in the SSA records.  Therefore, there would be 
no useful purpose in obtaining a copy of the medical records 
upon which the SSA decision granting benefits to the 
appellant was based.  See Golz v. Shinseki, 530 F.3d 1317 
(Fed. Cir. 2010) (holding that Court of Appeals for Veterans 
Claims correctly determined that Veteran's medical records 
used to determine his eligibility for SSA benefits were not 
relevant to VA determination regarding service connection for 
PTSD, and that VA was thus not required to assist Veteran in 
obtaining records from SSA).
 
Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the Veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  Neither the Veteran, a former practicing 
attorney, nor his representative, an attorney, alleges any 
material notice error or has identified or contended that 
there is any additional relevant and currently available 
evidence to be provided or obtained in adjudication of this 
claim.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006). 

Secondary Service Connection for Alcoholism Granted

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is not precluded for an alcohol or drug 
abuse disability secondary to a service-connected 
disability, and an alcohol or drug abuse disability may be 
evidence of the increased severity of a service-connected 
disability.  Such compensation is warranted only if a 
veteran can adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder.  Generally such 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing.  Allen v. 
Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001). 

The requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the 
claim." McClain v. Nicholson, 21 Vet. App. 319, 321-323 
(2007).    

In light of the Court's disposition in its January 2009 
Memorandum decision in this appeal, the Board must find that 
in weighing the pertinent positive and negative evidence, the 
evidence is at least in equipoise as to whether the Veteran's 
alcoholism is due to his PTSD, and, further, the Board must 
grant entitlement to service connection for alcoholism as 
secondary to service-connected PTSD.  Accordingly, 
entitlement to service connection for alcoholism, as 
secondary to service-connected PTSD, is granted.  See 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  The effective date to be assigned for service 
connection for alcoholism is the earliest possible effective 
date under the law-the November 16, 1992, effective date 
currently assigned for service connection for PTSD.

As such, the Board will rate the Veteran's psychiatric 
symptoms and manifestations of alcoholism as part of his 
service-connected PTSD for the period of his claim during 
which his alcoholism was not in remission.  As will be 
discussed in more detail below, the rating for the period 
during which the Veteran's alcoholism was not in remission 
will be a 100 percent schedular rating.  As the maximum 
benefit allowable on appeal will be granted for the period 
during which the Veteran's alcoholism was not in remission, 
no prejudice arises from the Board making this determination 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Adjudication of Staged Ratings-Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that regulations require that when examiners are not 
able to distinguish the symptoms and/or degree of impairment 
due to a service-connected versus a nonservice-connected 
disorder, VA must consider all of the symptoms in the 
adjudication of the claim.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim, as in the 
instant case, involves the initial rating assigned with a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the pendency of the Veteran's claim, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  However, the 
Court of Appeals for Veterans Claims has held that the 
effective date rule, 38 U.S.C.A. § 5110(g), prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); see also, McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Thus, the new regulations may only be 
applied from the date they became effective forward.  For the 
period through November 6, 1996, the Veteran's psychiatric 
disability must be rated under the older criteria, regardless 
of whether the new criteria are more favorable to his claim; 
while, for the period from November 7, 1996, forward, the 
Veteran's claim should be rated pursuant to the set of 
criteria which is more favorable to his claim.  See DeSousa, 
10 Vet. App. at 467; VAOPGCPREC 3-2000. 

Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating for PTSD was warranted 
if there was definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  In such cases, the psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
(1) when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; (2) where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
(3) where the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(in effect prior to November 7, 1996).  

Under the amended regulations, as amended effective November 
7, 1996, pursuant to 38 C.F.R. §  4.130, Diagnostic Code 
9411, a 30 percent rating for PTSD will be assigned where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board is to consider the Global Assessment of Functioning 
(GAF) scores that have been reported during the relevant time 
frame.  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Factual Analysis

The Veteran has been awarded entitlement to service 
connection for PTSD with secondary alcoholism, effective from 
November 16, 1992.  On appeal he seeks an initial rating in 
excess of 30 percent for the period from November 16, 1992, 
to September 14, 2004.  

From September 2004 forward the appeal has been resolved as 
he is in receipt of a 100 percent rating for PTSD, which is 
the maximum schedular rating.

The Court requested in its January 2009 Memorandum decision 
that the Board provide a full explanation as to how it has 
weighed various aspects of the medical evidence of record; 
the Board will accordingly explain its findings in detail 
below.

Rating Period from November 16, 1992, to November 12, 1993

A discharge summary from Wilmington Treatment Center 
indicates that the Veteran received inpatient treatment for 
chemical dependency from January 15, 1993, to February 27, 
1993.  Discharge diagnoses were 1) alcohol dependence; 2) 
sedative hypnotic dependence; 3) hypertension; 4) cirrhosis; 
5) type II diabetes mellitus; and 6) chronic pancreatitis.  
The report indicates that psychological testing revealed no 
significant organicity but did reveal many significant 
personality characteristics in terms of insecurity and 
inadequacy.  The Veteran was noted to harbor many feelings of 
distrustfulness and resentful feelings towards others.

A private psychological evaluation report from Howard S. 
Grotsky, Ed. D., a licensed practicing clinical psychologist, 
reflects that Dr. Grotsky evaluated the Veteran between 
October 27, 1993, and December 7, 1993.  The report includes 
a diagnosis of PTSD.  Dr. Grotsky noted that the Veteran 
suffered from traumatic memories of his period of service in 
Vietnam, with these being manifested as part of nightmares 
and flashbacks.  The Veteran reported that he was not close 
to either his three children or to his brother, but that he 
was close to his youngest child.  The Veteran indicated that 
he coped with stress via addictive type behaviors, the most 
prominent being alcohol.  The alcohol use was noted to be a 
defense and symptom of the PTSD, rather than a primary source 
of dysfunctional mental health.  His secondary diagnosis was 
listed as alcohol dependence.  He had been sober since 
treatment in December 1992.  Dr. Grotsky concluded that the 
Veteran presented with a rational, intellectual approach to 
his PTSD and was now willing to take a look at himself in 
more depth and detail.  Dr. Grotsky opined that the Veteran 
was now at a the point where he could begin to do this, but 
that the Veteran had only reached this point following the 
past twelve months of sobriety, and with the full knowing 
support of his current wife.

As the Veteran's alcoholism and related symptoms are now 
considered secondary to service-connected PTSD, the Board 
finds that for the period from November 16, 1992, to February 
27, 1993, the Veteran was demonstrably unable to obtain or 
retain employment due to a combination of alcoholism and 
PTSD, as evidenced by inpatient treatment for alcoholism 
during this period.  Further, Dr. Grotsky essentially opined 
that the Veteran was only able to begin to address his 
psychiatric disability after approximately one year of 
sobriety.  However, as will be discussed directly below, the 
preponderance of the evidence beginning on November 13, 1993, 
demonstrates an improved condition.  Thus, for the period 
from November 16, 1992, to November 12, 1993, the Board finds 
that a 100 percent rating for PTSD, to include psychiatric 
manifestations and symptoms of alcoholism, is warranted, 
based on the Veteran having been demonstrably unable to 
obtain or retain employment due to a combination of 
alcoholism and PTSD during this time.  This is the maximum 
schedular rating available for PTSD.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).  

Rating Period from November 13, 1993, November 6, 1996

A report of a VA fee-basis psychological examination 
conducted on November 13, 1993, shows a diagnosis of chronic 
alcoholism.  PTSD was not found.  The Veteran described 
himself as antisocial.  He was not particularly close to his 
children but had a cordial relationship with them.  He stated 
that he had virtually no fun in his life and was facing 
making major decisions about what, if any, vocation he was 
able to pursue.  He was on his third marriage but described 
the marriage as "great."  (Quotes in original examination 
report.)  Several behavioral observations were made by the 
examining psychologist:  The Veteran appeared on time for the 
evaluation, dressed casually in shorts and a shirt that was 
not tucked in.  He related in an expansive, jocular manner 
with the examiner and attempted to engage the examiner in an 
overly familiar manner.  He spoke rapidly with moderate 
pressured speech but his thinking was logical, well-organized 
and goal directed.  There was no evidence of any agitation or 
even pensiveness when being probed about Vietnam.  He 
elaborated themes quite easily and completed the examination 
(particularly the written part) quite easily.  Intellectual 
level was estimated to be in at least the Above Average 
category.  (The Board notes that the Veteran received a law 
degree from the University of North Carolina, Chapel Hill in 
1968.)  Insight was deficient but judgment appeared grossly 
intact.  There was no evidence of inebriation, organicity or 
blatant psychosis.  The clinician's diagnoses were 1) chronic 
alcoholism, by self-report (in remission); 2) rule out 
bipolar disorder, mixed; and rule out cyclothymia.

At a December 1993 VA psychiatric examination, the Veteran 
provided a history of problems with excessive drinking and 
more recently with increasing depression.  He indicated he 
had been treated by a private psychologist for about two 
months, so far with little change in symptoms.  He reported 
intrusive memories of his service experiences, nightmares, 
increasing social isolation, and difficulty relating to other 
people.  He gave a long history of problems with excessive 
drinking and said that he had completed an alcohol treatment 
program early in 1993.  He indicated that after completing 
college and law school, he practiced law until the prior 
Fall, at which time he retired because of increasing 
disabilities.  The Veteran gave a history of intrusive 
memories of his service experiences, and complained of 
nightmares, and of increased social isolation.   Objective 
findings included that the Veteran was neatly dressed in 
casual clothing, and was alert and pleasant.  Verbal 
productivity, orientation, memory, insight, and judgment 
appeared adequate to the examiner.  A report of prior 
psychological testing in November 1993 was noted to fail to 
confirm a diagnosis of PTSD.  The examiner's diagnoses were 
depressive disorder not otherwise specified; alcohol abuse, 
now in remission by history, and "PTSD, NFTE," with NFTE 
apparently meaning "not found this examination."  (The 
Veteran is, in any event, service-connected for PTSD for this 
period of time and all psychiatric symptoms for this period 
are rated as due to PTSD.) 

For the period from November 13, 1993, to November 6, 1996, 
the Board finds that the Veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment, based on the following clinical evidence and 
histories:  At the November 13, 1993, VA examination, the 
Veteran described himself as antisocial.  He was not 
particularly close to his children but had a cordial 
relationship with them.  He stated that he had virtually no 
fun in his life and was facing making major decisions about 
what, if any, vocation he was able to pursue.  He related in 
an expansive, jocular manner with the examiner and attempted 
to engage the examiner in an overly familiar manner.  He 
spoke rapidly with moderate pressured speech but his thinking 
was logical, well-organized and goal directed.  Findings at 
the December 1993 examination were much less detailed, 
although the Veteran reported intrusive memories of his 
service experiences, nightmares, increasing social isolation, 
and difficulty relating to other people.  As the evidence is 
at least in equipoise as to whether Veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, and as to whether he 
experienced considerable industrial impairment as a result of 
PTSD, a 50 percent rating is warranted under the rating 
criteria as in effect prior to November 7, 1996, for the 
period from November 13, 1993, November 6, 1996.

The next higher rating of 70 percent is not warranted because 
the preponderance of the evidence is against a finding of 
such symptoms as severe impairment of the ability to 
establish and maintain effective or favorable relationships 
with people, or psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Rather, a report of a 
September 1997 VA PTSD examination, discussed further below, 
states that the Veteran reported that he hadn't done a whole 
lot since ceasing his law practice in 1992; but also states 
by history relevant to the period prior to November 7, 1996, 
that in 1993 he had stopped drinking after many years of 
heavy drinking, and that he generally reported doing well and 
being happy for the five years since that time.  At VA 
examinations in 1993 he described his marriage as "great," 
and many characteristics the Board finds to be relevant to 
gainful employment, such as thinking, judgment, speaking, and 
intellectual capacity, were found to be intact.  In the 
Board's factual judgment, these types of findings and 
histories, weighed together, do not meet or approximate and 
are inconsistent with a general characterization of severe 
impairment of the ability of establishing effective or 
favorable relationships with people or severe impairment in 
the ability to retain or obtain employment.  Accordingly, 
entitlement to the next higher rating of 70 percent for the 
period from November 13, 1993, to November 6, 1996, is not 
warranted.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).

The Board acknowledges the December 2004 opinion of a private 
psychiatrist, who had examined the Veteran in September 2004 
on a for-fee basis, that the Veteran had been totally 
disabled due to PTSD since 1992.  Relevant to the rating 
period prior to November 7, 1996, the Board notes that to 
support his conclusion that the Veteran was totally 
unemployed due to PTSD back to1992 based on evidence, to 
which he made no more than generic reference, dated from 1998 
forward.  As such, his opinion of the Veteran's condition is 
based on an inadequate review of evidence, inadequate 
reasoning, and lacks both weight and credibility insofar as 
he made a blanket statement with respect to which he 
referenced inaccurate and incomplete history and evidence.  
As such, the Board finds that this physician's opinion as to 
the Veterans level of disability prior to September 7, 1996, 
is of no significant probative value.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that 
the Board had properly discounted the probative value of a 
physician's opinion that had overlooked key pertinent medical 
evidence, and that the lack of a reasoned medical explanation 
is a significant factor in assessing the value of a medical 
opinion).

Rating Period from November 7, 1996, to September 14, 2004

As noted above, new regulations for rating of psychiatric 
disability were enacted effective November 7, 1996.

In a March 1997 statement, Howard L. Armistead, M.D., a 
private treating physician, opined that the Veteran had 
suffered from PTSD since his discharge from service.  He 
indicated that the Veteran turned to alcohol as a way to cope 
with his symptoms and eventually became an alcoholic.  The 
doctor related that the Veteran was currently treated for 
physical complaints as well, including hypertension, 
diabetes, and pancreatitis.  He stated that the Veteran's 
most severe problem was degenerative back disease which 
caused him to be permanently disabled.  The doctor opined 
that the Veteran's military service was a significant factor 
in his PTSD and back conditions, with alcoholism and 
pancreatitis as secondary conditions.  Dr. Armistead noted 
that extensive testing by Howard Grastsky [sic], a licensed 
practicing psychologist, in the later part of 1993, agreed 
with the diagnosis of PTSD.

In a July 1997 addendum to his December 1993 private 
psychological evaluation, Dr. Grotsky related that PTSD was a 
valid clinical assessment for the Veteran.  It was noted that 
after five years of sobriety, the Veteran's PTSD symptoms 
were, if anything, getting worse.  Dr. Grotsky indicated that 
the Veteran used drugs and alcohol to mask unpleasant 
feelings associated with PTSD and that once these substances 
were eliminated, more intense emotions began to occur.  He 
stated that for 20 years, the Veteran's feelings regarding 
his traumatic Vietnam experiences were hidden by alcohol, and 
he only now appeared ready to put the demons of PTSD aside.

A report of a September 1997 VA PTSD examination states that 
the Veteran reported that he hadn't done a whole lot since 
ceasing his law practice in 1992.  In 1993 he had stopped 
drinking after many years of heavy drinking.  He generally 
reported doing well and being happy for the five years since 
that time.  He did complain of monthly nightmares of Vietnam, 
and that he essentially avoided people.  He described having 
"become a jerk" since returning from Vietnam.  (Quotes in 
original.)  He complained of symptoms of hyperarousal and 
irritability, and of suffering from exaggerated startle 
response.  Examination showed the Veteran to be alert and 
oriented times four.  His speech was normal.  He denied 
suicidal and homicidal ideation but did report vague suicidal 
ideation in the past.  He denied hallucinations.  Thought 
processes were linear and goal directed.  His affect was 
euthymic and appropriate.  Insight and judgment were good.  
The examiner opined that the Veteran certainly had avoidance 
behavior in that he had no close or loving relationship with 
anyone at the time of examination.  The examiner described 
the Veteran as feeling that he had no future.  He was noted 
to have avoidance behavior of Asians and talking to Veterans, 
and also had avoidance of television shows or movies 
concerning Vietnam or fighting.  He also avoided hunting 
because it reminded him of Vietnam.  The examiner opined that 
the Veteran met the criteria for PTSD, and described the 
disorder as mild to moderate in range.  His other psychiatric 
diagnoses were alcohol dependence and sedative/hypnotic 
dependence, both in remission.  The examiner disagreed with 
the prior assessment that his heavy drinking was due to 
emotional pain caused by Vietnam experiences since he did not 
start using alcohol heavily until his second or third year of 
law school, four to five years after his discharge from 
active service.  The examiner opined that his drinking 
problem was separate from PTSD.

The Veteran was examined by a board of two VA mental health 
clinicians in January 1998.  The earlier dated report, 
prepared by a clinical psychologist, shows that the Veteran 
denied any prolonged periods of depressed mood.  He denied 
manic symptoms and hallucinations.  Examination showed that 
the Veteran was casually dressed with good hygiene.  Speech 
was normal.  Affect was described as fairly euthymic with a 
full range.  Thought processes were logical and coherent.  
Neither hallucinations nor suicidal/homicidal ideations were 
present.  Insight and judgment were described as intact.  
PTSD was diagnosed, and a GAF rating of 60 was provided.  The 
examiner commented that the GAF finding represented moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  The examiner noted that alcohol had a 
significant impact in the Veteran's occupational and social 
function, and added that the Veteran had not used alcohol for 
the last five years.

The second January 1998 VA examination report was prepared by 
the same clinician who prepared the September 1997 
examination report.  The report notes that the Veteran had 
not worked since retiring from his private law practice in 
1992.  The Veteran complained of problems associated with 
avoidance behavior, hyperarousal, and irritability.  
Examination showed that the Veteran's speech was normal.  He 
denied any current suicidal or homicidal ideation; he also 
denied having hallucinations.  Thought processes were linear 
and goal directed.  The Veteran was alert and oriented times 
four.  Insight and judgment were good.  PTSD was again 
diagnosed.  In contrasted with this same clinician's finding 
in September 1997 that the Veteran's PTSD was mild to 
moderate, it was described as chronic and moderate in the 
January 1998 report. 

In an August 2000 private psychological consultation report 
by L. Randolph Waid, Ph.D., Licensed Clinical Psychologist 
and Clinical Associate Professor in Psychiatry and Neurology, 
Dr. Waid reported that he had had an opportunity to evaluate 
the Veteran over the past four to five months.  The 
psychologist opined that medical and physical difficulties 
other than the Veteran's psychiatric impairment, most notably 
back injury residuals, caused his impairment.  He did opine, 
however, that the criteria for a 50 percent rating for the 
Veteran's PTSD were met, based on his findings that the 
Veteran clearly suffers from occupational and social 
impairment with a reduced reliability and productivity due to 
symptoms including disturbance of motivation or mood, 
impairment of short-term memory and learning processes, 
anxiety, and severe difficulty establishing and maintaining 
effective working and social relationships.  He elaborated 
that the Veteran reached the criteria for a 50 percent 
impairment rating with a global assessment of functioning of 
56 (current) indicating moderate difficulty in social and 
occupational functioning generally due to his interpersonal 
difficulties; conflicts with peers and coworkers; and an 
inability to maintain effective working and social 
relationships.

In the course of his November 2000 hearing conducted by the 
undersigned, the Veteran testified that he had no friends, 
and that he had little contact with his children.  See pages 
seven and eight of hearing transcript (transcript).  He 
claimed to suffer from anxiety attacks.  See page 13 of 
transcript.  He indicated he had been found disabled by SSA 
since about 1993, in part due to back-related problems.  See 
page 16 of transcript.  

An April 2001 record of VA treatment states that the Veteran 
had started teaching part-time at a private school.

A May 2002 VA record of treatment indicates that the Veteran 
had moved and was "working as a lawyer again on a big 
case."  Another May 2002 VA treatment record indicates that 
the Veteran's PTSD was stable.  

As noted in the section of this decision pertaining to the 
duties to notify and assist, in the year 2004 the Veteran 
informed VA that he was to be afforded a private psychiatric 
examination at the CIMA Hospital in May 2004; however, the 
Veteran was not sufficiently cooperative in assisting VA in 
obtaining these records, so that evidence that may have been 
beneficial to his claim is not associated with the claims 
file. 

At a VA fee-basis psychiatric examination conducted by Dr. C. 
Arturo Lizano-Vincent, M.D., D.Psych., conducted on September 
15, 2004, the Veteran was noted to stammer strongly during 
the interview.  He was conscious, and well-oriented in the 
three spheres.  He was very anxious, with a rather paranoid 
production of thought, as he related how much he preferred to 
live away from people and noise.  His affect was clearly 
depressive.  He was hypervigilant, with no signs of senso-
perceptive distortions, and a fairly good insight.  He 
related that he had been suffering from recurrent bad dreams 
and had problems sleeping, sleeping for a few hours upon 
going to bed, then walking around the house on as if he was 
on watch duty, and not being able to sleep more than a "few 
couple" [sic] hours after dawn.  The diagnoses were PTSD, 
chronic and severe; depression secondary to PTSD; and sleep 
disorder severe.  A GAF rating of 33 was provided.  The 
examiner opined that the Veteran was incapable of working or 
of being in a populated area, that the prognosis was bad even 
if treated accordingly, and that the Veteran was not able to 
sustain a gainful job.  As noted above, the Veteran has been 
granted a 100 percent schedular rating for PTSD from 
September 15, 2004, forward.

Dr. Lizano-Vincent supplied VA with an addendum report dated 
in December 2004, in which he opined that the Veteran had 
been totally disabled since 1992.  To support his conclusion 
he referred generically to documents including two private 
reports in 1998 stating that the Veteran's PTSD was severe 
(the Board notes that, in fact, the reports describe the 
Veteran's PTSD as moderate); the fact that the Veteran had 
been separated from his third wife since 2003, and living in 
Costa Rica, looking for quietness; and that although the 
Veteran was declared 100 percent disabled for back problems 
by the Social Security Administration in 1992, the Veteran's 
testimony "declared under oath to VA, was that he could have 
continued working with his back problem but not because of 
the stress."  [Sic, emphasis in original.]

In its January 2009 Memorandum Decision, the Court found that 
there was significant competent medical evidence of 
relational difficulties in the medical evidence of record.  
In so finding, the Court specifically noted that the first 
schedular rating specifically mention relationships is the 50 
percent disability level, which includes "difficulty in 
establishing and maintaining effective work and social 
relationships and maintaining effective work and social 
relationships."  See Court's Memorandum Decision, page 9; 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).   The Court 
further noted that the GAF scores assigned by Dr. Waid in 
August 2000 (56) and Dr. Nadal (60) in January 1998 were in a 
range indicative of impairment of social functioning, and 
that Dr. Nadal's VA examination report specifically included 
the "moderate difficulty in social and occupational 
functioning" language contained in the GAF criteria in his 
report describing the Veteran's disability.  The Board 
further acknowledges that at all times during the appeal, 
although the Veteran has had periods of successful marriage, 
there is ample evidence of significant relational 
difficulties.  As such, the Board finds that that the 
criteria for a 50 percent rating, which the Court noted to be 
the first tier of criteria to include relational 
difficulties, are met or approximated.  There also is 
sufficient documentation of disturbances in motivation and 
mood, another of the criteria for a rating of 50 percent.  As 
such, the Board finds that a rating of 50 percent for PTSD 
for is warranted for the period from November 7, 1996, to 
September 4, 2004.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).   

However, the Board finds that the rating criteria for the 
next higher rating of 70 percent are not met or approximated, 
as follows:  A September 1997 VA examination includes a 
notation of vague suicidal ideation in the past; however, the 
treatment and examination reports are otherwise negative for 
suicidal ideation.  There is no evidence of obsessional 
rituals which interfere with routine activities.  There is no 
evidence of defects in speech, and certainly not to an extent 
that it is intermittently illogical, obscure, or irrelevant.  
The Veteran is able to take care of himself and tend to his 
activities of daily living; there is no evidence that he had 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  For 
example, in January 1998 at a VA examination the Veteran 
denied any prolonged periods of depressed mood.  There is no 
evidence of impaired impulse control to a degree that results 
in unprovoked periods of violence.  There is no evidence of 
spatial disorientation; rather, the Veteran is oriented in 
all spheres.   His grooming, hygiene and appearance are 
appropriate and not neglected.  

Arguably, it may be said that he has "difficulty in adapting 
to stressful circumstances including work or a worklike 
setting," which is among the several revised criteria for a 
70 percent rating, but in light of the frequent descriptions 
of his disability as being in the moderate range, assignment 
of GAF scores in the 56 to 60 range, and the lack of 
documented instances or incidents of problems in structured 
settings during this period, the Board finds the evidence 
more consistent in this regard with the criteria for a 50 
percent rating of disturbances in motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Also, the evidence on whole does not indicate an inability to 
establish and maintain effective relationships, as is 
reflected in his ability to maintain spousal relationships at 
times, though with difficulties; his ability to teach as 
reflected by history in a VA treatment record; and his 
ability to practice law in a "big case" as reflected by 
history in a VA treatment record.  Rather, his impairment is 
better reflected by the criteria for a 50 percent rating of 
difficulty in establishing work and social relationships.  
The Board acknowledges that this determination requires a 
balancing of positive and negative evidence, as there are 
opinions that describe overall social and industrial 
impairment as moderate and yet at the same time discuss 
severe social impairment or inability to form effective 
relationships; however, for the reasons above the Board finds 
that the preponderance of the evidence is against the 
criteria for a 70 percent rating being met.  For these 
reasons, the Board finds that the Veteran's psychiatric 
disability does not meet or approximate the newer criteria 
for a rating of 70 percent; rather, the criteria for a 50 
percent rating are much better approximated by the Veteran's 
overall level of disability.  Accordingly, the Board finds 
that a rating of 70 percent under the revised criteria is not 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered whether, for the period from 
November 7, 1996, to September 14, 2004, the next higher 
rating of 70 percent would be warranted under the criteria as 
in effect prior to November 7, 1996.  See DeSousa, 10 Vet. 
App. at 467; VAOPGCPREC 3-2000.  A 70 percent evaluation for 
PTSD was warranted under the older criteria where the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411, (effective prior to November 7, 1996).  

As discussed above, the GAF scores from this period were in 
the 51 to 60 range, which represent moderate symptoms, such 
as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).   At the September 1997 
VA examination the Veteran's psychiatric disability was found 
to be in the mild to moderate range.  Two VA clinicians found 
the Veteran's PTSD to be moderate in January 1998.  In an 
August 2000 private psychological consultation report by L. 
Randolph Waid, Ph.D., Licensed Clinical Psychologist and 
Clinical Associate Professor in Psychiatry and Neurology, Dr. 
Waid reported that he had had an opportunity to evaluate the 
Veteran over the past four to five months.  The psychologist 
opined that medical and physical difficulties other than the 
Veteran's psychiatric impairment, most notably back injury 
residuals, caused his impairment.  He opined that a 50 
percent rating (under the newer criteria) for the Veteran's 
PTSD was warranted, based on his findings that the Veteran 
clearly suffers from occupational and social impairment with 
a reduced reliability and productivity due to symptoms 
including disturbance of motivation or mood, impairment of 
short-term memory and learning processes, anxiety, and severe 
difficulty establishing and maintaining effective working and 
social relationships.  The Board acknowledges that this 
description of the Veteran's symptoms is arguably consistent 
with one aspect of the older criteria for a 70 percent 
rating-i.e., the ability to establish and maintain effective 
or favorable relationships with people was described as 
"severely" impaired.  However, several aspects of the 
record lead the Board to finds that the preponderance of the 
evidence better approximates the criteria for 50 percent.  A 
70 percent rating under the old criteria includes a 
requirement that the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment; evidence against 
this aspect of the criteria being met includes an April 2001 
record of VA treatment states that the Veteran had started 
teaching part-time at a private school, and a May 2002 VA 
record of treatment indicating that the Veteran had moved and 
was "working as a lawyer again on a big case."  
Additionally, Dr. Waid assigned a GAF of 56, which is 
intended to reflect and was described as reflecting moderate, 
not severe, difficulty in social and occupational 
functioning.  Dr. Waid noted that the Veteran was very 
intelligent, and assigned the GAF of 56 with the 
acknowledgement that the Veteran's other medical and physical 
difficulties rendered him more impaired than would be 
conveyed from a psychiatric impairment rating.  

There are descriptions of severe social impairment or 
inability to form effective relationships among the evidence 
of record; however, the overall conclusions and descriptions 
of record are clearly and consistently more toward moderate 
or considerable overall social and industrial impairment, as 
opposed to severe impairment.  Based on the evidence as a 
whole, then, the Board finds that the rating criteria of 50 
percent under the old criteria are better approximated--the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  That the 
Veteran could teach at a college part-time or even attempt to 
engage in the practice of law in a "big case" during this 
time frame is further evidence, in the Board's view, that the 
Veteran was no more than considerably, rather than severely, 
socially and occupationally impaired.  In light of the above 
factors, the Board finds that for this period the 
preponderance of the evidence shows that the criteria for a 
70 percent rating under the criteria as in effect prior to 
November 7, 1996, are not met or approximated.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411; DeSousa, 10 Vet. App. at 467; 
VAOPGCPREC 3-2000.  

With respect to the rating period from November 13, 1993, to 
September 14, 2004, the Board again acknowledges the December 
2004 opinion of a private psychiatrist, Dr. Lizano-Vincent, 
who had examined the Veteran in September 2004 on a for-fee 
basis, that the Veteran had been totally disabled due to PTSD 
since 1992.  As discussed above, his opinion lacks both 
weight and credibility.   He rendered opinions based only on 
a general characterization of evidence, and the 
characterizations are incorrect-he states for example, that 
he had reviewed two private examinations of record from 1998 
indicating that the Veteran had severe PTSD-in fact, it was 
two VA examiners who examined the Veteran in 1998, and they 
found that the Veteran had moderate PTSD.  To support his 
conclusion he referred generically and briefly to evidence 
and documents in a cursory and significantly inaccurate 
manner.  The inaccuracies and lack of reasoning in his 
opinion undermine both the weight of his report and his 
credibility before VA.  The Board repeats here its finding 
that Lizano-Vincent's opinion is of very limited probative 
weight and credibility.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 305 (2008).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's 
service-connected PTSD and alcoholism.  The governing norm in 
such exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  

For the period from November 16, 1992, to November 12, 1993, 
during which the Veteran's PTSD with alcoholism was at a 
level so as to result in total impairment, thus requiring 
hospitalization and a period of recovery, the Board has 
granted a 100 percent schedular rating; thus, an 
extraschedular rating is not for consideration during this 
period.

For the period from November 13, 1993, to September 14, 2004, 
there is medical opinion evidence that the Veteran had 
moderate and considerable impairment social and occupational 
impairment due to service-connected PTSD, as discussed at 
length above.  His alcoholism is indicated to have been in 
remission during this time.  There is no evidence in the 
claims file of frequent periods of hospitalization for PTSD 
or psychiatric manifestations of alcoholism during this 
period.  VA treatment records indicated by history that the 
Veteran taught part-time at a college and at least attempted 
to practice law in a "big case," notwithstanding his 
service-connected psychiatric disability and significantly 
disabling nonservice-connected physical disabilities as well.  
Descriptions of the Veteran's disability ranged from the mild 
to severe range, but without any indication of an exceptional 
or unusual disability picture.  GAF scores were in the range 
reflecting moderate impairment.  There is significant 
evidence of additional nonservice-connected disability--in a 
March 1997 statement, Howard L. Armistead, M.D., a private 
treating physician, opined that the Veteran's most severe 
problem was degenerative back disease which caused him to be 
permanently disabled.  The December 2004 opinion of Dr. C. 
Arturo Lizano-Vincent was that the Veteran was totally 
disabled to PTSD from 1992 forward, but for reasons discussed 
at length above, his opinion in this regard is neither 
credible nor is it of any significant probative weight.  The 
evidence as the Board has weighed it does not show that the 
Veteran's service-connected psychiatric disability created 
marked interference with employment during this period, 
beyond what is squarely contemplated in a schedular 50 
percent rating, as discussed at length above.  Accordingly, 
the Board finds that this case does not warrant referral for 
extraschedular consideration for rating of PTSD with 
alcoholism.  38 C.F.R. § 3.321(b). 
 
For the reasons and bases set forth above, the Board finds 
that a staged rating of 100 percent for PTSD with alcoholism 
from November 16, 1992, November 12, 1993 is warranted; and 
that a staged rating of 50 percent for PTSD with alcoholism, 
and no more, for the period from November 13, 1993, to 
September 14, 2004, is warranted.  To this extent, the 
Veteran's appeal for an initial rating in excess of 30 
percent for PTSD for the period from November 16, 1992, to 
September 14, 2004, is granted.
 

ORDER

Entitlement to service connection for alcoholism, as 
secondary to service-connected PTSD, is granted.

Entitlement to a rating of 100 percent for PTSD with 
alcoholism the period from November 16, 1992, November 12, 
1993, is granted.

Entitlement to a rating of 50 percent, for PTSD with 
alcoholism, and no more, for the period from November 13, 
1993, to September 14, 2004, is granted.
 




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


